
	

113 HR 2648 IH: To amend chapter 44 of title 18, United States Code, to prohibit the sale or other disposition of a firearm to, and the possession, shipment, transportation, or receipt of a firearm by, certain classes of high-risk individuals.
U.S. House of Representatives
2013-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2648
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2013
			Ms. Kelly of Illinois
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to
		  prohibit the sale or other disposition of a firearm to, and the possession,
		  shipment, transportation, or receipt of a firearm by, certain classes of
		  high-risk individuals.
	
	
		1.Firearm prohibitions
			 applicable with respect to certain high-risk individuals
			(a)Sales or other
			 dispositionsSection 922(d)
			 of title 18, United States Code, is amended in the 1st sentence—
				(1)by striking
			 or at the end of paragraph (8);
				(2)by striking the
			 period at the end of paragraph (9) and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(10)in the most recent 10-year period, has been
				convicted in any court of a crime of violence (as defined in section
				16);
						(11)has not attained
				25 years of age, and has been adjudicated by any court as having committed an
				offense that would have been a crime of violence (as defined in section 16) if
				committed by an adult;
						(12)in any period of
				3 consecutive years in the most recent 10-year period, has been convicted in
				any court, on 2 separate occasions, of an offense that has, as an element, the
				possession or distribution of, or the intent to possess or distribute, alcohol
				or a controlled substance (as so defined); or
						(13)has been
				convicted in any court of
				stalking.
						.
				(b)Possession,
			 shipment, transportation, or receiptSection 922(g) of such title is
			 amended—
				(1)by striking
			 or at the end of paragraph (8);
				(2)by striking the
			 comma at the end of paragraph (9) and inserting a semicolon; and
				(3)by inserting after
			 paragraph (9) the following:
					
						(10)who, in the most recent 10-year period, has
				been convicted in any court of a crime of violence (as defined in section
				16);
						(11)who has not attained 25 years of age and
				has been adjudicated by any court as having committed an offense that would
				have been a crime of violence (as defined in section 16) if committed by an
				adult;
						(12)who, in any
				period of 3 consecutive years in the most recent 10-year period, has been
				convicted in any court, on 2 separate occasions, of an offense that has, as an
				element, the possession or distribution of, or the intent to possess or
				distribute, alcohol or a controlled substance (as so defined); or
						(13)who has been
				convicted in any court of
				stalking,
						.
				
